Citation Nr: 1638957	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to November 30, 2012, for compression fractures of T11, T12, and L1.

2.  Entitlement to an evaluation in excess of 40 percent beginning November 30, 2012, for compression fractures of T11, T12, and L1.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the left lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


(The issue of entitlement to service connection for Hepatitis C will be addressed in a separate decision.)


INTRODUCTION

The Veteran had active service from April 1973 to October 1973 and from October 1974 to March 1976.  This matter comes before the Board of Veterans' Appeals Board on appeal from a rating decision rendered in December 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The issues of entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the left lower extremity, entitlement to an evaluation in excess of 10 percent for the service-connected radiculopathy of the right lower extremity, and entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  Prior to November 30, 2012, there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

3.  From November 30, 2012, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to November 30, 2012, for compression fractures of T11, T12, and L1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 (2015). 

2.  The criteria for a rating in excess of 40 percent beginning November 30, 2012, for compression fractures of T11, T12, and L1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased evaluation for his spine disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Private medical records submitted without a waiver in November 2015 are essentially duplicative of evidence already of record; consequently, remand for preparation of a supplemental statement of the case is not necessary. 38 C.F.R. § 19.31 (2015).   

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); Correia v. McDonald, 28 Vet. App. 158 (2016).  A remand to obtain a retrospective opinion on the factors set forth in Correia would merely impose additional burdens on VA with no benefit flowing to the Veteran, as VA would be asking an examiner to resort to speculation as to what passive motion, in weight-bearing and nonweight-bearing, were in 2010 and 2012.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The 2010 and 2012 VA examinations contain range of motion studies.  They also contain the pertinent information allowing VA to analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also reviewed the Veteran's most recent VA examination findings, from 2015 and concludes that these findings are also sufficient for adjudication.  First, there is no opposite joint for the spine.  Second, active range of motion testing was provided and included comments on pain and functional loss during such testing, with weight-bearing.  Finally, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or the functional equivalent to warrant a rating in excess of the current 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  Unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id. at Note (5).  Fixation of a spinal segment in neutral position, zero degrees, always represents favorable ankylosis.  The Veteran does not argue, nor does the evidence show that he has unfavorable ankylosis of the thoracolumbar segment of his spine.  Given this, the Board is satisfied that the examination findings contained in the record are sufficient to allow VA to adjudicate the disability under the rating criteria for the spine. 

The Veteran seeks entitlement to an evaluation in excess of 20 percent prior to November 30, 2012, and in excess of 40 percent thereafter for his spine disability.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's spine disability been rated under Diagnostic Codes 5003-5237.   38 C.F.R. § 4.71a. In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015).  The hyphenated diagnostic code in this case indicates that arthritis due to trauma, rated as degenerative arthritis under Diagnostic Code 5003, is the service-connected disorder, and lumbar strain is the residual condition. 

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Under Diagnostic Codes 5237 (lumbosacral strain) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is for disability manifested by the following: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A higher 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  And an even higher 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) in DCs 5235-5242 additionally explains that unfavorable ankylosis is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

In this regard, prior to November 30, 2012, there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran did not have favorable ankylosis of the entire thoracolumbar segment of his spine.

Notably, on VA examination in November 2010, forward flexion was to 50 degrees and extension to 15 degrees.  The Veteran did not attempt left and right lateral flexion or rotation, stating that his back would hurt worse than it did.  Repetitive motion did not change his range of motion or his symptoms.  Despite complaints of pain on examination in 2010, flexion was still possible to 50 degrees and extension to 15 degrees.  There was no additional functional loss on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca, 8 Vet. App. at 206-7.  There was no evidence of lack of endurance, fatigue, weakness or incoordination of the spine due to the service-connected spine disability.  Id.   The examiner was unable to estimate the additional loss of range of motion, amount of pain, and decrease in functional capacity during flare-up without resorting to mere speculation.   

From November 30, 2012, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine, let alone unfavorable ankylosis of the entire spine.  On VA examination in 2012 despite complaints of pain, forward flexion was to 25 degrees; extension was to -5 degrees; right lateral flexion was to 15 degrees; left lateral flexion was to 10 degrees; and bilateral rotation was to 10 degrees.  While there was evidence of excess fatigability and incoordination, the Veteran was able to perform repetitive testing without a change in range of motion.  

On VA examination in 2015, despite evidence of pain, range of motion improved.  Forward flexion was 40 degrees; extension was to 10 degrees; right lateral flexion was to 15 degrees; and left lateral flexion, right lateral rotation, and left lateral rotation were each to 20 degrees.  The Veteran was able to perform at least three repetitions without additional loss of function or range of motion.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner explained that the Veteran was not examined with repeated use over time beyond four repetitions, so an objective description of what, if any, additional limitations may or may not occur.  The same was said for flare-ups as the Veteran was not examined during a flare-up.   
Since November 30, 2012, documented pain on movement, excess fatigability, and incoordination are clearly accounted for in the 40 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7; Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011) (holding that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable Diagnostic Code); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (finding that when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion).

In sum, a 20 percent rating is not warranted prior to November 30, 2012, or in excess of 40 percent thereafter.  Prior to November 30, 2012, there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a rating in excess of 20 percent.  From November 30, 2012, there was no evidence of unfavorable ankylosis of the entire thoracolumbar spine to warrant a rating in excess of 40 percent.  

Throughout the appeal period, the evidence does not show spine disability productive of symptomatology consistent with the requisite incapacitating episodes of intervertebral disc syndrome or neurological manifestations other than the service-connected radiculopathy of the lower extremities.  While there has been radiographic evidence of narrowing of disc space, there has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  38 C.F.R. § 4.71a.   

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected thoracolumbar spine, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected thoracolumbar spine varied to such an extent that ratings greater or less than those currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected thoracolumbar spine disorder was evaluated as a disease or injury of the spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Prior to November 30, 2012, there was no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  From November 30, 2012, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned.  Evaluations in excess of those assigned are provided for certain manifestations of thoracolumbar spine disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the ratings assigned reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003- 5237; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an evaluation in excessive 20 percent prior to November 30, 2012, and in excess of 40 percent thereafter, for compression fractures of T11, T12, and L1, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent prior to November 30, 2012, for compression fractures of T11, T12, and L1, is denied.

An evaluation in excess of 40 percent beginning November 30, 2012, for compression fractures of T11, T12, and L1, is denied.


REMAND

In a March 2012 rating decision, the RO granted separate 10 percent ratings for radiculopathy of the right and left lower extremity associated with the spine disability, effective from November 2012.  

In February 2015, the VA examiner found no signs or symptoms of radiculopathy, to include radicular pain.  However, in testimony before the Board in September 2015, the Veteran testified to constant numbness in both legs, as well as giving way of his legs when trying to stand longer than 10 to 15 minutes.  He also testified to limping with ambulation, as well as an inability to walk more than 200 feet.  Accordingly, a new VA examination is necessary where there is evidence, including the Veteran's statements that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The evidence in this case includes statements of the Veteran alleging that he was unable to maintain a job and has lost time from work because of his service-connected thoracolumbar spine disability.  This raises a derivative claim of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided all regulatory and statutory notice regarding his claim for TDIU.  The Veteran must be provided a TDIU application and advised to complete and return it with the necessary information.

2.  The Veteran must be afforded a VA examination to determine the severity of his service-connected radiculopathy of the right and left lower extremities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests and studies must be conducted, to include a nerve conduction study if deemed necessary by the examiner.  If the examiner deems the nerve conduction study is not necessary, the examiner must state the reasons.  All pertinent symptomatology and findings necessary to rate this disorder must be reported in detail. 

The examiner must also specifically state whether any currently or previously diagnosed left or right radiculopathy of the lower extremities, results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's electronic record.
 
4.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the Veteran's claims on appeal, to include TDIU, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


